 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   KAREEM J. HOWELL,                                   Case No. 1:18-cv-01110-EPG (PC)
11                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO VACATE ORDER DIRECTING
12           v.                                          PAYMENT OF INMATE FILING FEE BY
                                                         THE CALIFORNIA DEPARTMENT OF
13   KYLE, et al.,                                       CORRECTIONS AND REHABILITATION
14                       Defendants.                     (ECF NO. 13)
15

16           Plaintiff voluntarily dismissed this case on October 15, 2018. (ECF No. 9). On March

17   25, 2019, Plaintiff filed a motion to vacate the order directing payment of inmate filing fee by the

18   California Department of Corrections and Rehabilitation. (ECF No. 13). Plaintiff argues that the

19   order should be vacated because Defendants were never served and the Court did not screen this

20   case.

21           Plaintiff’s motion will be denied. Under 28 U.S.C. § 1915, “if a prisoner brings a civil

22   action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of

23   a filing fee.” 28 U.S.C. § 1915(b)(1). As Plaintiff filed this action and was granted in forma

24   pauperis status, he is required to pay the filing fee for this case, regardless of the fact that he later

25   voluntarily dismissed the case.

26   \\\

27   \\\

28   \\\
                                                         1
 1          Accordingly, IT IS ORDERED that Plaintiff’s motion to vacate the order directing

 2   payment of inmate filing fee by the California Department of Corrections and Rehabilitation is

 3   DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    March 26, 2019                             /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
